CONFIDENTIAL                                                  SBPP-03132
  Case 3:16-cv-00695-FDW-DCK Document 94-52 Filed 11/14/18 Page 1 of 7
CONFIDENTIAL                                                 SBPP-03240
  Case 3:16-cv-00695-FDW-DCK Document 94-52 Filed 11/14/18 Page 2 of 7
CONFIDENTIAL                                                 SBPP-03241
  Case 3:16-cv-00695-FDW-DCK Document 94-52 Filed 11/14/18 Page 3 of 7
CONFIDENTIAL                                                  SBPP-03242
  Case 3:16-cv-00695-FDW-DCK Document 94-52 Filed 11/14/18 Page 4 of 7
CONFIDENTIAL                                                 SBPP-03243
  Case 3:16-cv-00695-FDW-DCK Document 94-52 Filed 11/14/18 Page 5 of 7
CONFIDENTIAL                                                 SBPP-03098
  Case 3:16-cv-00695-FDW-DCK Document 94-52 Filed 11/14/18 Page 6 of 7
CONFIDENTIAL                                                 SBPP-03085
  Case 3:16-cv-00695-FDW-DCK Document 94-52 Filed 11/14/18 Page 7 of 7
